Citation Nr: 0915152	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
shell fragment wound, right thigh.

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
shell fragment wound, right thigh.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2003, the RO continued the 30 percent evaluation 
for shell fragment wound, right thigh; continued the 10 
percent evaluation for tinea versicolor; and denied service 
connection for right knee and right hip disabilities.  The 
Veteran disagreed with the evaluation for tinea versicolor 
and the denial of service connection for his right knee and 
hip.  He also submitted a claim for SMC and rating decision 
dated in November 2004 denied SMC based on the need for aid 
and attendance and housebound status.  The Veteran perfected 
an appeal on the following issues: evaluation of tinea 
versicolor; service connection for right knee and hip 
disabilities; and entitlement to SMC.  

In October 2007, the RO increased the evaluation for tinea 
versicolor to 60 percent effective the date of claim.  This 
is the highest schedular evaluation under the applicable 
diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7899-7806.  (2008).  The RO considered this a complete grant 
of the benefit sought.  As the maximum evaluation has been 
assigned, the appeal is considered resolved and this issue is 
no longer for consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Regarding the issue of service connection for a right knee 
disability, the Board notes that this issue was initially 
denied by rating decision dated in October 1992.  In March 
1995, the Board observed that the Veteran had filed a notice 
of disagreement with this denial and referred the matter for 
appropriate action.  In May 1996, the issue was deferred and 
in August 1996, the RO again denied service connection for a 
right knee disability.  In August 1997, the Board noted that 
the issue was not currently in appellate status.  In October 
2002, the Veteran again filed for service connection for 
right knee disability.  On review, the Board finds that the 
issue currently on appeal stems from the October 1992 rating 
decision to which the Veteran expressed disagreement, and 
thus, the Board will consider it on the merits and does not 
need to address whether new and material evidence has been 
submitted to reopen the claim.  

In his April 2006 Form 9, the Veteran requested a 
videconference or travel board hearing.  By letter dated in 
September 2008, the Veteran was informed that he had been 
scheduled for the requested hearing.  Subsequent 
correspondence from his representative indicates that 
following a conversation with the Veteran, he wanted to waive 
his personal appearance and forward his appeal to the Board.  
The Veteran's hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
Veteran is permanently bedridden or in need of regular aid 
and attendance due to service-connected disabilities.

2.  The preponderance of the evidence is against a finding 
that the Veteran currently has right knee and right hip 
disabilities that are related to service or service-connected 
disability; and there is no evidence of arthritis of the 
right knee or right hip manifested to a compensable degree 
within one year following discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for the award of SMC based on the need for 
regular aid and attendance are not met.  38 U.S.C.A. § 1114 
(West 2002 & Supp. 2008), 38 C.F.R. §§ 3.350, 3.352 (2008).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

3.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in July 2003, the Veteran was asked to submit 
medical evidence of a current disability as well as evidence 
showing a connection between his right hip and knee 
conditions and his service-connected right thigh disability.  
By letter dated in June 2004, the Veteran was advised of the 
evidence necessary to substantiate his claim for SMC based on 
aid and attendance.  He was notified of the information and 
evidence VA was responsible for obtaining and of the 
information and evidence he needed to provide.  He was also 
asked to submit any evidence in his possession that pertained 
to his claim.  In March 2006, the Veteran was provided 
information regarding how VA assigns disability ratings and 
effective dates.  Letter dated in October 2006 again informed 
the Veteran of the information necessary to support his SMC 
claim.  In October 2007, the RO sent the Veteran another 
letter that advised him of the evidence necessary to support 
his service connection claim (on a direct and a secondary 
basis) and of the information needed to substantiate his SMC 
claim.  This letter also provided information about VA and 
the Veteran's responsibilities with regard to obtaining 
evidence.  The claims were readjudicated by SSOC dated in 
August 2008.

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

The claims file contains available service treatment records 
and VA medical center (VAMC) records.  VA treatment records 
make reference to Social Security Administration (SSA) 
benefits.  In the March 1995 remand, the Board requested that 
SSA records be obtained.  Information in the claims file 
indicates that these records were requested.  Report of 
contact dated in April 1995 indicates that per SSA, the 
benefits were denied because the Veteran had not worked 
enough quarters and that there were no medical records.  
Thus, further efforts to obtain these records are not 
required.  See 38 C.F.R. § 3.159(c)(2) (2008).  The Veteran 
was provided VA aid and attendance examinations in March 2004 
and October 2006 and a VA joints examination in August 2007.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

SMC

The Veteran is currently service-connected for PTSD (100 
percent); tinea versicolor (60 percent); shell fragment 
wound, muscle group XIII, right thigh (30 percent); diabetes 
mellitus type 2 (20 percent); and left ring finger, 
postoperative (10 percent).  The Board observes that the 
Veteran is currently in receipt of SMC at the housebound rate 
based on having a single service-connected disability rated 
as 100 percent disabling and additional service-connected 
disability independently rated at 60 percent disabling.  See 
38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2008; 38 C.F.R. § 
3.350(i) (2008).  Thus, entitlement to SMC at the housebound 
rate is not an issue for consideration and the Board will 
consider entitlement to the greater benefit.  

Special monthly compensation is payable at the (l) rate if a 
veteran, as the result of service-connected disability, has 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or 
less, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.350(b) (2008).  The 
Board notes that the Veteran does not have anatomical loss or 
loss of use of both feet, one hand and one foot, or blindness 
in both eyes.  Thus, the Board's consideration will be 
limited to whether he is permanently bedridden or in need of 
aid and attendance.  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed bed rest for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a) (2008).   

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which a veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that a veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.; 
see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting 
that at least one factor listed in § 3.352(a) must be present 
for a grant of special monthly pension based on need for aid 
and attendance).

In January 2004, the Veteran filed a claim for SMC.  He 
essentially contends that he is entitled to SMC based on aid 
and attendance because he is unable to take care of himself 
and requires 24 hour nursing care.  

The Veteran underwent an examination for aid and attendance 
in March 2004.  The examiner noted that he should be able to 
do self care except for limitation related to left shoulder 
pain.  He was able to keep his clinic appointments and was 
ambulatory with a cane.  Diagnosis was (1) Paget's, 
monostatic of left humerus; (2) hypertension; and (3) PTSD.  
The examiner certified that daily skilled services were not 
indicated.  

The claims file also contains an examination for housebound 
status that was not completed by a VA physician.  The date 
and place of the examination are not indicated and the 
credentials of the examiner are unknown.  It was noted that 
the Veteran sometimes spends all day in bed.  Numerous 
restrictions of the spine, trunk, neck, and upper and lower 
extremities were described.  It was noted that the Veteran 
was heavily medicated with poor balance and that aids were 
required for walking.  

In an April 2004 statement, the Veteran reported that he has 
a nurse supplied by VA and she checks his blood pressure, 
helps apply medicine for his rash, and separates medicines so 
he knows when they are due.  He also indicated that he pays 
someone to cook, wash clothes, clean, drive to the grocery 
store and appointments, and to help him with bathing.  
Statement from the Veteran's ex-wife (J.Y.) dated in April 
2004 indicates he needs someone with him constantly to ensure 
that he eats and takes his medication.  She reported that he 
walks with a cane and has fallen.  Statement from the 
Veteran's daughter dated in April 2004 indicates that the 
Veteran has changed physically and emotionally and now 
complains of aches and pain, headaches, and problems with his 
balance.  She indicated that he needs help or assistance.  

Statement from A.P. of In Home Care & Assistance indicates 
that she comes to the Veteran's home every week to help him.  
She does cooking, cleaning, pays bills, and helps with 
bathing and transportation.  She feels that the Veteran needs 
some assistance with his daily routines.  She indicated that 
the Veteran forgets to take his medication.  

The Veteran underwent a VA neurological examination in May 
2004.  Motor examination revealed normal bulk, tone, and 
muscle power distally and proximally in the upper and lower 
extremities.  Fine motor movements were intact.  Gait was 
limping due to right knee injury. 

Statement from M.P. dated in October 2004 indicates that she 
has been performing health care services for the Veteran for 
over two years.  She helps with laundry, cooking, washing 
dishes, and cleaning.  She also helps with showering and 
separating his medicines.  She indicated that she does the 
grocery shopping since the Veteran cannot perform these 
duties on his own.  She believes he is a housebound patient 
and needs very frequent help regularly.  

VA treatment records show treatment for multiple 
disabilities, both service-connected and nonservice-
connected.  On pain clinic consult in May 2005, the Veteran 
reported that shoulder pain severely limited his daily 
activities and that he has to have help with daily chores, 
and even with bathing and dressing.  He indicated that he 
pays someone to help him.  The examiner noted that he appears 
to have developed a dependency or need on others to care for 
him.  In August 2005, the Veteran reported that he had 
someone help with medications and blood sugar testing but 
that person was moving away and he was requesting home health 
assistance.  

The Veteran underwent assessment by a community health nurse 
in September 2005.  The Veteran was living with a paid 
caregiver.  The caregiver brings the meals to the Veteran in 
the lower level of the home.  He watches TV and spends time 
on the computer.  General health profile indicates that the 
Veteran was ambulatory but unable to climb stairs.  Regarding 
the activities of daily living, he was noted to be 
independent in dressing, grooming, feeding, oral hygiene, and 
toileting with partial assistance needed for bathing.  He has 
difficulty getting on and off the toilet and out of the bath.  
Regarding degree of physical activity, the Veteran was 
assigned a "3" indicating that he walks occasionally during 
the day but for very short distances.  He spends the majority 
of each shift in bed or chair.  He has total assistance for 
meal preparation, housework, and transportation.  Subsequent 
notes from the community health nurse indicate a long history 
of non-compliance with medication.  Notes dated in November 
2005 indicate the Veteran was participating in a home 
exercise program for his shoulder and that he could benefit 
from a wheelchair for out of the home.  

Home physical therapy note dated in February 2006 indicates 
that the Veteran had moved into an apartment with entry 
steps.  There were numerous items scattered on the floor and 
he was using a wooden bed rail for maneuvering around the 
home.  The Veteran was planning to move in with his daughter.  
Note dated in March 2006 indicates that the Veteran's 
continued mismanagement of medications and unavailability for 
appointments might lead to discharge from the home based 
services as no improvements in medication compliance had been 
achieved.  

The Veteran was seen for a routine follow up appointment in 
April 2006.  The Veteran reported mild dysuria and his feet 
ache.  It was noted that he was applying for aid and 
attendance and the examiner indicated he appeared to need 
daily help with the activities of daily living.  On physical 
examination, the musculoskeletal and psychiatric systems were 
reported as normal.  

The Veteran was admitted to the VAMC on May 7, 2006 and 
discharged on May 9, 2006 with a primary Axis I diagnosis of 
substance-induced psychosis.  On immediate admission, the 
Veteran was reported as ill-appearing.  Toxicology screen was 
positive for cocaine.  By the time of examination, he was 
alert and able to relate his story although it was fraught 
with referential thinking and projective paranoia.  On 
neurological examination, motor and sensory functions were 
described as normal.  The Veteran was readmitted less than 24 
hours later indicating that he had become intoxicated and 
used drugs.  He was again discharged on May 11, 2006 and 
apparently went in a residential program for substance abuse.  
Subsequent note indicates the Veteran was being discharged in 
June 2006 and had requested long term rehabilitation but did 
not meet the criteria for the program.  

The Veteran was seen in the mental hygiene clinic in August 
2006.  He was accompanied by his caregiver.  The examiner 
attempted to discuss medication with the Veteran and he 
became very defensive and refused to consider alternate 
treatment options and wanted to see another provider.  It was 
noted that the Veteran was able to walk out of the office and 
did not want to reschedule his appointment.  In October 2006, 
he had surgery on both feet.

The Veteran underwent a VA aid and attendance examination in 
October 2006.  The examiner noted that the Veteran was not 
permanently bedridden and he was able to travel beyond his 
current domicile.  A friend drove him to the appointment.  
Typical daily activities include watching TV and reading.  He 
has a caretaker and he attends church about once a month.  He 
uses a knee brace and has Velcro open toe shoes for the feet.  
He has a cane that he uses when going to the bathroom.  He 
reported dizziness and imbalance affecting his ability to 
ambulate.  He has Paget's disease and aching in the upper 
arms, back, and legs.  He spends his time in a wheelchair and 
reported difficulty propelling it.  It was noted that he can 
walk without the assistance of another person, but only 
within the home.  He can only leave the home with assistance.  
Function of the upper extremities was not described as normal 
and it was noted that the Veteran had some difficulty with 
self feeding, dressing, bathing, grooming and toileting.  
Function of the lower extremities was not described as normal 
with findings of muscle weakness and lack of coordination.  
He was able to stand only briefly and balance was poor.  
Diagnosis was Paget's disease of the bones; shell fragment 
wound of the right thigh; impingement of both shoulders with 
surgery of the left shoulder; hypertension; diabetes; and 
hepatitis C.  

Statement from the Veteran's ex-wife (A.S.) dated in October 
2006 indicates that the Veteran is confined to mostly a 
wheelchair and needs aid and attendance.  In a December 2006 
statement, the Veteran indicated that he was basically 90 
percent confined to a wheelchair, plus a cane.  He reported 
that he has a hard time putting on clothes, bathing, and 
remembering to take medication.  He indicated he has an aid 
that looks after him 24 hours per day.  

VAMC note dated in January 2007 indicates the Veteran was 
taking some classes at a bible school.  He was living with a 
lady who helps take care of him.  The Veteran underwent an 
electric mobility consult in May 2007.  He demonstrated 
marked difficulty with standing and ambulation.  He 
demonstrated the ability to propel his chair 200+ feet but 
prefers to have someone push him and he stated that he pushes 
it if he has to.  He uses the wheelchair and cane inside his 
home.  The Veteran preferred a straight cane to a walker.  It 
was noted that he needed e-mobility for community use.  Need 
for in-home mobility was not so clear as he has devices he 
can use in his home if he so chooses.  Addendum dated in June 
2007 indicates the primary use will be at a community level 
as the Veteran is able to functionally propel a manual 
wheelchair in the home and/or use a cane or walker.  

Statement from M.P. dated in October 2007 indicates that she 
was retained by the Veteran to help him with his physical and 
mental disabilities.  She noted that the motorized scooter 
has helped but he still has nature problems and is very weak.  
She indicated that she works for the Veteran 12 hours a day, 
6 days a week and his grandson takes over chores the 
remaining 12 hours and most weekends.  She stated that the 
Veteran should not be allowed to perform any cooking, chores, 
or use any mechanical tools in any capacity.  She further 
stated that his PTSD and physical abilities would cause a 
safety hazard.  She described the Veteran as about 99 percent 
bedridden.  

Statement from the Veteran dated in October 2007 indicates he 
needs help towel drying and applying creams and that he 
cannot put braces on without help.  He indicated that his 
service-connected disabilities do not keep him strapped to 
the bed but he needs assistance getting in and out of bed on 
most occasions.  He reported that on lots of occasions he has 
urine and stool in his diapers and that his mental and 
physical disabilities prevent him from cooking on electrical 
appliances.  

VA records dated in July and August 2008 indicate the Veteran 
is in the wheelchair most of the time and has soft braces on 
the bilateral knees.

At the outset, the Board acknowledges that the Veteran has 
significant disability as evidenced by his 100 percent rating 
and receipt of SMC at the housebound rate.  Furthermore, the 
Board has considered the various statements submitted by the 
Veteran and his caregivers.  However, the Board also notes 
that the caregivers hired by the Veteran have not identified 
themselves as having any medical training (such as a limited 
practical nurse or registered nurse) and without any medical 
credentials being put forth, the Board considers these 
statements to constitute lay evidence as opposed to medical 
evidence.  

As noted, the Veteran and his caregivers have reported the 
need for 24 hour care.  There is also a statement from his VA 
primary care doctor indicating the need for assistance.  On 
review, however, the Board does not find the Veteran's 
overall degree of impairment resulting from his service-
connected disabilities to be consistent with the need for 
regular aid and attendance.  For example, the Board observes 
that he does have some limitation of the upper extremities 
resulting in difficulty with bathing and other self-care, to 
include attending to the needs of nature.  The Veteran, 
however, is not service-connected for disability of the upper 
extremities other than his left ring finger, and there is no 
suggestion that his ring finger disability is responsible for 
the limitations in self-care described above.  The Board also 
notes that objective evidence does not show the need for pads 
or diapers.  In fact, VA genitourinary examination in 
November 2006 indicated there was no urinary leakage.  

There is substantial evidence of limitation of function of 
the lower extremities, including in the report of the 2006 VA 
aid and attendance examination, and the Board is cognizant 
that the Veteran is service-connected for a shell fragment 
wound of the right thigh.  Notwithstanding, the evidence 
establishes that the Veteran is mobile via a motorized 
scooter and that he is able to self-propel a wheelchair and 
use a cane within his home.  Furthermore, the Board notes 
that the Veteran's limitations have frequently been 
attributed to various nonservice-connected disabilities, such 
as Paget's disease.  For example, in the report of the 2006 
aid and attendance examination, it was noted that the Veteran 
reported aching of the arms, back, and legs, and that he 
spends his time in a wheelchair; however, it appears from the 
examiners description that these complaints were attributed 
to the Veteran's Paget's disease.  Similarly, on examination 
in August 2007, the examiner specifically indicated that 
degenerative joint disease and osteopenia of the Veteran's 
right hip and right knee had severe effects on his daily 
activities; however, as discussed below, service connection 
is not warranted for these disabilities.

The Board is aware that the Veteran had admissions in 2006 
for psychosis, but these appear to have been substance 
induced rather than due to service-connected disability.  The 
Veteran does have 24 hour care but the objective evidence 
does not support a finding that due to his service-connected 
disabilities, he requires assistance to protect himself from 
the hazards in his daily environment.  

While there are lay statements of record indicating that the 
Veteran spends a significant amount of time in bed, the 
greater weight of the evidence is against finding that his 
service-connected disabilities are of such severity as to 
render the Veteran bedridden.  On numerous occasions, it has 
been noted by health care specialists that he was able to 
more about his home with the use of an assistance device, but 
without the assistance of another person.  

In summary, although significant limitations in mobility and 
self-care are demonstrated in the record, it appears that the 
bulk of those limitations have been consistently attributed 
to disabilities for which service connection is not in 
effect, rather than to his service-connected PTSD, tinea 
versicolor, shell fragment wound to the right thigh, diabetes 
mellitus type, and disability left ring finger.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim for SMC and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

The Veteran contends that service connection is warranted for 
disability of the right knee and hip.  In September 1993, the 
Veteran's representative argued that the knee condition might 
be the long term residual of the 1968 trauma, allowing for 
direct service connection, and/or the long term residual 
effect of the wound to muscle group XIII, which influences 
ambulation and flexion of the knee, allowing for secondary 
service connection.  

Service records show the Veteran received a gunshot wound to 
the right thigh in February 1968.  Notes in the service 
records indicate that the medical documentation pertaining to 
the actual injury and immediate treatment could not be 
located.  Note dated in April 1968 indicates the Veteran was 
not told of nerve, artery or bone injury.  Impression was 
post gunshot wound, quad weakness, only temporary.  The 
Veteran's DD Form 214 indicates receipt of a Purple Heart 
medal.  The Veteran is currently service-connected for shell 
fragment wound, right thigh.

In August 1980, the Veteran was seen with complaints of 
intermittent swelling of the right lower extremity.  
Orthopedic consult in October 1980 indicated the Veteran had 
no evidence of arthritis in his right knee or ankle but had 
signs and symptoms of superficial thrombophlebitis of the 
right saphenous vein.  The Veteran underwent a VA examination 
in April 1981.  On physical examination, the only positive 
finding was extension of the right hip limited to 25 degrees.  
Knee flexion was from 0 to 140 degrees and there was no 
evidence of instability, swelling, subluxation or locking.  

Record dated in May 1990 documents a two year history of 
right hip pain.  Orthopedic note in June 1990 indicates that 
there was no pathology of the hips/knees to explain aching in 
those areas.  X-rays of the right knee in February 1991 
revealed no evidence of effusion and impression was normal 
right knee.  X-rays of the right hip, femur, and knee in June 
1992 showed no arthritic changes or fractures.  Impression 
was intact right hip, femur, and knee.  X-rays of the right 
knee in April 1993 showed no evidence of traumatic, 
arthritic, inflammatory or neoplastic change about the knee.  
Impression was normal knee.  In May 1993, the Veteran 
underwent an arthroscopy of the right knee with arthroscopic 
debridement and lavage and debridement of degenerative tear 
of the right lateral meniscus.  Subsequent records show 
sporadic complaints of knee pain.  

Note dated in March 2005 indicates that the Veteran has 
Paget's disease and was reporting knee pain.  He wanted an 
MRI of his knee at the same time as his shoulder.  It was 
noted that plain films were needed first.  X-rays of the 
right knee in March 2005 showed no sign of bone injury or 
arthritic changes.  Impression was normal right knee.  
Addendum dated in April 2005 indicates there was no evidence 
of Paget's disease in the knees and that pain was unrelated 
to Paget's.  

The Veteran underwent a VA joints examination in August 2007.  
He stated that his current right knee and right hip 
conditions were due to his injury in 1968 when he crashed 
into a bunker during a mortar explosion and injured his right 
thigh.  He reported right knee and hip pain since then.  He 
came to the office in a wheelchair and stated he was not able 
to have range of motion testing as he is unable to stand or 
get on the examination table.  The examiner noted that the 
Veteran does not walk.  He ambulates in either a motorized or 
regular wheelchair.  The Veteran reported this was due to 
bilateral leg weakness.  The physical examination was very 
limited.  The examiner reviewed x-rays taken in April 2007.  
X-rays of the right knee indicated some mild narrowing at the 
medial and lateral compartment, with a question of very mild 
spurring at the lateral compartment.  Generalized osteopenia 
was noted.  X-rays of the right hip showed no significant 
degenerative spurring or joint space narrowing.  There was no 
interruption of the trabecular pattern to suggest impaction.  
There was no fracture or dislocation.  There was osteopenia 
of the femoral neck.  Diagnosis was degenerative joint 
disease and osteopenia of the right knee and right hip.  The 
examiner opined that it was less likely as not (less than 
50/50 probability) caused by or a result of the right thigh 
injury.  The rationale for this opinion was as follows:

Veteran has mild DJD and osteopenia of 
his right knee and hip.  He also has 
Paget's bone disease of which he is not 
service connected.  It is more likely 
that his mild degenerative joint disease 
of his hip and knee are due to normal 
aging, or may be related to his Paget's 
disease of the bone.  His osteopenia of 
his hip and knee are likely related to no 
weightbearing activity for years, and may 
also be related to his Paget's disease of 
the bone.  

In an October 2007 statement, the Veteran reported that they 
were being bombed and he was running trying to get into a 
bunker when he felt an explosion which threw him into sand 
bags resulting in a broken finger and shell fragments in the 
leg.  He stated that the explosion slammed him on his right 
hip and leg.  As noted, service treatment records document 
shell fragment wounds to the right thigh.  Although these 
records do not show evidence of injury to the right hip and 
leg, the Veteran's reported history is consistent with the 
circumstances of his service and the reported injury is 
conceded.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.3.304(d) (2008).  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis as to 
events in service upon which a determination could be made 
that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). 

Service treatment records are negative for any evidence of 
chronic right knee or hip disability following his shell 
fragment wound injuries, and abnormalities related to these 
joints were not noted on separation examination in December 
1968.

The Board acknowledges the Veteran's reports that he has had 
pain in the right knee and hip since the in-service injury.  
The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  In this regard, the Veteran is 
competent to report pain in the joints throughout the 
remainder of his service.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  However, 
even when a veteran is asserting continuity of symptomatology 
since service, there still must be medical evidence relating 
a current disability to the reported symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the medical evidence of record does not show 
that the Veteran's right knee and hip degenerative joint 
disease and osteopenia are related to service or service-
connected disability.  As discussed above, the August 2007 
examiner did not relate current disability to service or 
service-connected disability.  Rather, the examiner indicated 
current disability was related to the aging process or 
nonservice-connected Paget's disease.  There is no competent 
evidence of degenerative joint disease of either joint 
manifested to a compensable degree within one year following 
discharge from service, and no contrary medical opinion 
relating these disabilities to the service-connected shell 
fragment wound injury.

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  




ORDER

Entitlement to SMC based on the need for regular aid and 
attendance is denied.  

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
shell fragment wound, right thigh, is denied.

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected shell fragment 
wound, right thigh, is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


